Citation Nr: 0009718	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  96-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for shell fragment 
wounds (SFWs) of the feet. 

2.  Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 50 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
shell fragment SFW wound scars, left shoulder, back and neck.

4.  Entitlement to an increased (compensable) evaluation for 
SFW scars, left thigh.

5.  Entitlement to an increased (compensable) evaluation for 
SFW scars, right leg.

6.  Entitlement to an increased (compensable) evaluation for 
SFW scars, left leg. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans.

This case was previously before the Board in September 1997.  
At that time, the Board determined that the evidence received 
since the 1981 RO denial of entitlement to service connection 
for post-traumatic arthritis of multiple joints as secondary 
to service-connected disabilities was not new or material, 
and the claim for such benefit was not reopened.  The 
remaining issues on appeal as noted on the previous page were 
remanded to the RO for additional development of the 
evidence.  The case is once more before the Board for 
appellate review.  

Significantly, as earlier indicated in the Board's remand of 
September 1997, the record appears to raise the issue of 
entitlement to service connection for SFWs of the wrists and 
ankles.  As this issue has been neither procedurally prepared 
nor certified for appellate review, the Board is referring it 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for SFWs 
of the feet is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  The veteran without good cause failed to report for VA 
special VA feet, psychiatric, muscle and scar examinations in 
November 1998 in connection with his claims on appeal.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for SFWs 
of the feet is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran's claims of entitlement to increased 
evaluations for schizophrenia, SFW wound scars of the left 
shoulder, back, neck, left thigh, right leg and left leg are 
denied as a matter of law.  38 C.F.R. § 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for SFWs of the feet.

Factual Background

The veteran's service medical records show that in December 
1968 he sustained multiple SFWs of multiple body areas but 
not of the feet.  

The August 1969 separation examination report shows clinical 
evaluation of the musculoskeletal and neurological systems 
including the feet was normal.  No foot abnormality was noted 
in service or at separation.  

The March 1970 VA medical examination report was negative for 
any SFW residuals of the feet.  The veteran stated that he 
had sustained injuries to various body areas including his 
feet.

A March 1970 VA orthopedic examination report shows the 
veteran reported having sustained multiple SFWs of various 
body areas except the feet.  He stated he wore a brace on his 
left foot for about 4 weeks.  He did not know the reason for 
this.  No SFW residuals of the feet were found on 
examination.

A February 1977 VA special surgical examination was negative 
for any SFWs of the feet.  There was no deformity, loss of 
tissue. muscle damage, deformity or dysfunction of the foot.

A March 1995 VA muscle examination report shows the veteran 
was injured with shrapnel in 1968 complaining of injured body 
areas except for the feet.  It was noted that X-rays taken of 
the feet showed only subtalar (ankle) arthritis, early in 
nature (The X-ray report is not of record).  Diagnosis was 
multiple shrapnel wounds of the extremities and early 
arthritis of the major joints with no relation to his war 
injuries.

A March 1995 VA special scar examination report shows there 
were no abnormalities of either foot.  An X-ray report showed 
clinical history of retained fragments in the feet.  The 
study revealed the visualized bones and joints appeared to be 
intact.  There was no evidence of readable radial foreign 
bodies seen in the soft tissue of both feet.  Impression was 
essentially normal podiatry view of both feet.


Subsequently dated VA medical records through the late 1990's 
are silent for any pertinent findings relating to SFWs of the 
feet. 

The veteran failed to report for a VA foot examination in 
late 1998 in conjunction with his original claim of service 
connection for SFWs of the feet.


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Pertinent diseases subject to presumptive service connection 
under 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999) and 38 C.F.R. §§ 3.307, 3.309 (1999) include arthritis.

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

Where there is a disease shown as such in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).

The Court has also established the following rules with 
regard to claims addressing the issue of chronicity.  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.

If the chronicity provision is not applicable, a claim may 
still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  A lay person is competent to 
testify only as to observable symptoms.  See Savage; Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Id.

The Court reaffirmed that for a service connection claim to 
be well grounded a claimant must submit evidence of each of 
the following: (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances lay 
evidence, of in service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, affirmed 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also 
citing Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well grounded claim set 
forth in Caluza, supra), cert. Denied sub nom. Epps v. West, 
118 S.Ct. 2348 (1998) (mem.)).

The Court also reiterated that, alternatively, either or both 
of the second and third Caluza elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (1999), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post service continuity of symptomatology; and (c) medical, 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post service symptomatology.  
McManaway v. West, 13 Vet. App. at 65 (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).  

The Court determined that a claim for a right knee condition 
was not well grounded based upon a continuity of 
symptomatology analysis, when the sole evidentiary basis for 
the asserted continuous symptomatology was the sworn 
testimony of the appellant himself and when "no" medical 
evidence indicated continuous symptomatology.  McManaway, 13 
Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant has not submitted medical evidence 
providing a nexus between an in service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a well 
grounded claim.  The Court stated that it clearly held in 
Savage that § 3.303 does not relieve a claimant of the burden 
of providing a medical nexus.  Rather, a claimant diagnosed 
with a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.  Until the appellant presents competent 
medical evidence to provide a relationship between a current 
disability and either an in service injury or continuous 
symptomatology, the claim cannot be considered well grounded.  
Voerth, 13 Vet. App. at 120.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim. 38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1997).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.



Such evidence cannot enjoy the presumption of truthfulness 
recorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(as to the determination of well-groundedness), and Justus v. 
Principi, 3 Vet. App. 510, 512 (1992) (as to determination of 
whether there is new and material evidence for purposes of 
reopening a claim), because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.

The Board notes that when a claimant fails to report for an 
examination in conjunction with an original compensation 
claim the claim shall be rated on the evidence of record.  
38 C.F.R. § 3.655(b).  The fact that the veteran was given 
notice of the foot examination and consequences for not 
reporting for the examination will be discussed in detail in 
the paragraphs below.  As his present claim of service 
connection for SFWs of the feet is an original claim for 
compensation benefits, such claim will be decided on the 
evidence of record.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

A comprehensive review of the record including the veteran's 
service medical records as well as detailed reports of 
postservice VA surgical, orthopedic, muscle and scar 
examinations clearly show the absence of any SFW injury of 
the either foot in service.  Importantly, an identifiable SFW 
disability of the feet with nexus to service is not currently 
shown by competent medical evidence.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Brammer v. Derwinski, 2 Vet. App. 23 (1992); 
Rabideau v. Derwinski, 2 Vet. App 141, 143 (1992).  The Board 
points out that the arthritis of the subtalar region by X-
rays in 1995 involves the ankle.  X-rays of the feet 
themselves were considered normal and without any foreign 
metallic bodies.  (The issue of service connection for 
residuals of SFW's of the ankles has been referred to the RO 
for formal adjudicatory action.)  

The record shows that the appellant is a combat veteran, 
having sustained SFWs to multiple body areas for which 
service connection has been granted.  In the case of a 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent, with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
The reasons for granting or denying service connection in 
each case shall be recorded in full.  38 U.S.C.A. § 1154(b);  
38 C.F.R. § 3.304(d).


As has already become abundantly clear in this case, 
regardless of the veteran's status with combat experience, 
there is no competent evidence of a present disability.  The 
issue in this case is not whether the veteran sustained SFWs 
in service, the issue is whether he has a current disability.  
Section 1154(b) pertains to proof of incurrence or 
aggravation of a disease, not to whether the veteran has a 
present disability.  See Kessel v. West, 13 Vet. App. 9, 17-
19 (1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service to succeed on the merits of a claim); 
see also Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The veteran presently maintains that he has chronic residuals 
of SFWs of the feet.  By implication the veteran is alleging 
continuity of symptomatology of service-incurred injury.  The 
Court has held that while a lay person is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation and/or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
claim fails on the basis of continuity of symptomatology by 
virtue of the fact that there exists no competent medical 
evidence of a present disability, in this case, SFWs of the 
feet with a nexus to service.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

Competent medical evidence of a present SFW disability of the 
feet with nexus to active duty has not been presented.  Thus, 
the veteran's claim is not well grounded.  If the claim is 
not well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

Accordingly, the claim of entitlement to service connection 
for SFWs of the feet is denied.  Edenfield v. Brown, 6 Vet. 
App. 432 (1994).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 
Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 
F. 3d 1464 (Fed. Cir. 1997).

As the claim of entitlement to service connection for SFWs of 
the feet is not well grounded, the doctrine of reasonable 
doubt may not be applied to the veteran's case.


II.  Increased evaluations for 
schizophrenia, SFW wound scars of the 
left shoulder, back, neck, left thigh, 
right leg and left leg.

Criteria

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. 
§ 3.655(a)(b) (1999).

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause, the claim 
shall be denied, without review of the evidence of record.  
38 C.F.R. § 3.655.

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. Id.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be based on the evidence of record.  Id.  When the 
claim was scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied.  Id. 38 C.F.R. § 3.655.

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1(q) 
(1999).


Factual Background & Analysis

In its September 1997 remand of the case to the RO the Board 
directed the RO to contact the veteran and request that he 
identify all sources of treatment for his service-connected 
organic and psychiatric disabilities.  


In May 1998 the RO requested such information from the 
veteran.  In May 1998, the veteran responded to this 
correspondence and noted that he had not been seen by any 
private physicians since his departure from the service.  
Rather, his medical care had been through VA.  The RO 
followed up by obtaining outstanding VA treatment records.  

In its September 1997 remand the Board also requested the RO 
to schedule the veteran for examinations to ascertain the 
current nature and extent of severity of his schizophrenia 
and multiple SFW disabilities.  Any further indicated special 
examinations were to be undertaken.  The RO scheduled the 
veteran for psychiatric, muscle, scar and feet examinations 
in the latter part of 1998, none of which he reported for.  

The correspondence to the veteran advising him of the fact 
that examinations were being scheduled in conjunction with 
his appeal as well as the consequences for not reporting to 
the examinations was sent to his last known address of 
record, the same address utilized in requesting that he 
identify additional sources of treatment.  The Board notes 
the representative in this case argues that the record lacks 
notification to the veteran of the exact date and time of the 
VA examinations.  

The Board points out that in the absence of clear evidence to 
the contrary, the law presumes the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)).  No correspondence was returned to 
the RO as undeliverable.  Neither the veteran nor his 
representatives at the RO or at the Board, have provided a 
reason for his failure to report for the scheduled VA 
examinations. 


Pursuant to conduction of the examinations was a directive to 
the RO that they evaluate the veteran's claim in light of the 
change in diagnostic criteria for evaluating muscle and 
mental disorders.  The RO was to utilize the more favorable 
of the criteria for evaluating muscle and mental disorders.  
In view of the failure of the veteran to report for the 
scheduled examinations, his case cannot be properly 
evaluated.  Furthermore, the veteran was notified that 
failure to report for the examinations might result in the 
disallowance of his claim.

In the veteran's case, there is no question as to whether he 
received notification to report for scheduled examinations.  
The record clearly shows that he was well aware of the need 
to report for examination in conjunction with his claim.  The 
veteran clearly, without good cause shown, failed to report 
for both VA examinations.

Given the presumption of regularity of VA examination 
scheduling notice and considering the fact that the veteran 
has never contacted the RO to give adequate reasons for not 
reporting for an examination, the Board is satisfied that the 
veteran failed to report to the scheduled VA examinations 
without good cause.  See 38 C.F.R. § 3.655.  Therefore, the 
Board finds the veteran's increased rating claims for 
schizophrenia and SFW wound scars of the left shoulder, back, 
neck, left thigh, right leg and left leg must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for SFWs of the feet, the 
appeal is denied.


Increased evaluations for schizophrenia, SFW wound scars of 
the left shoulder, back, neck, left thigh, right leg and left 
leg are denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

